Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 85-111, 113 and 114 are currently pending. Claims 85, 86, 94, 99, 102, 103 and 106 have been amended by Applicants’ amendment filed 05-11-2022. Claim 112 has been canceled by Applicants’ amendment filed 05-11-2022. No claims have been added by Applicants’ amendment filed 05-11-2022.

Applicant's election without traverse of Group I, claims 85-114, directed to a method for identifying the spatial location of an analyte in a biological sample; and the election of Species without traverse as follows: 
Species (A): the method of claim 85 further comprising permeabilizing the biological sample (claim 100);
Species (B): wherein the blocking probe is a poly-thymine sequence (claim 89);
Species (C): wherein the analyte binding moiety comprises a protein (claim 92);
Species (D): wherein the analyte capture sequence comprises a sequence that is unique to identify the analyte binding moiety (claim 94);
Species (E): wherein the sample comprises a tissue sample (claim 106); and
Species (F): wherein the tissue sample is a fresh tissue sample (claim 107), in the reply filed on February 1, 2022 was previously acknowledged.  


Claims 86-91, 95-99, 105, 108-111 and 113 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking 
claim. 
The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 85, 92-94, 100-104, 106, 107 and 114 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 19, 2022 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed August 27, 2021 is a CON of a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2020/020193, filed February 27, 2020; which claims the benefit of multiple US Provisional Patent Applications including 62/812,219, filed February 28, 2019.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed May 11, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting
	The provisional rejection of claims 85, 92-94, 100-104, 106, 107 and 114 are withdrawn on the ground of nonstatutory double patenting as being unpatentable over:
(a)	Claims 254-281 of copending US Patent Application No. 17/312,247;
(b)	Claims 58-87 of copending US Patent Application No. 17/573,126; and
(c)	Claims 1-18 of copending US Patent Application No. 17/368,243 because the claims of instant Application17/459,931 and the copending claims are patentably distinct from each other.
In view of the withdrawn rejections, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 85, 92-94, 100-104, 106, 107 and 114 is withdrawn under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The rejection of claim 85 is withdrawn as being indefinite for the recitation of the term “disposed on a substrate” due to Applicant’s amendment of the claim to recite that the biological sample disposed on a substrate, in the reply filed 05-11-2022.
	The rejection of claim 85 is withdrawn as being indefinite for the recitation of the term “analyte binding moiety” due to Applicant pointing to the definition of the term on pg. 99 of the Specification, in the reply filed 05-11-2022.
	The rejection of claim 103 is withdrawn as being indefinite for the recitation of the term “or a complement thereof” due to Applicant’s amendment of the claims to recite that the extended capture probe comprises a complement of the extended capture probe, in the reply filed 05-11-2022.

Claim Rejections - 35 USC § 102
The rejection of claims 85, 92-94, 100-104, 106, 107, 112 and 114 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Frisen et al. (US Patent Application Publication No. 2019017106, published January 17, 2019; effective filing date April 13, 2011).
	Frisen et al. do not specifically exemplify identifying the spatial location of a protein in a biological sample.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.
	

Maintained Objections/Rejections
Double Patenting
(1)	The provisional rejection of claims 85, 92-94, 100-104, 106, 107 and 114 is maintained on the ground of nonstatutory double patenting as being unpatentable over 
(a)	Claims 1, 2, 4, 6, 12, 13, 15, 33, 35-37, 39 and 46-52 of copending Application No. 16/876,913 in view of Frisen et al. (US20190203275; effective filing date of April 4, 2016);
(b)	 Claims 1-30 of copending US Patent Application No. 17/565,081 in view of Frisen et al. (US20190203275); and
(c)	Claims 1-20 of copending US Patent Application No. 17/481,810 in view of Frisen et al. (US20190203275).
	Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to use the methods as disclosed in the copending Applications for the detection nucleic acids to include additional analytes such as proteins in a tissue section as taught by Frisen et al., which teach that the terms “probes” and “target” can be applied to other analytes such as proteins; recognition sites for nucleic acid binding proteins; and the in vitro analysis of proteins and nucleic acids in a tissue sample using unique positional tags on RT primers on an array (US20190203275; paragraphs [0035]; [0038], lines 24-32; [0098]; and [0102]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(2)	The provisional rejection of claims 85, 92-94, 100-104, 106, 107 and 114 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
(a)	Claims 1-30 of copending US Patent Application No. 17/572,342;
(b)	Claims 1-49 of copending US Patent Application No. 17/438,038; 
(c)	New claims 213-232 of copending US Patent Application No. 17/312,339 are newly provisionally rejected. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 17/459,931, and the copending claims of the US Patent Application 17/312,339 encompass a method for identifying the spatial location of an analyte in a biological sample, the method comprising: contacting a plurality of capture agents with a biological sample disposed on a substrate, wherein the analyte capture agents comprise an analyte binding moiety, an analyte binding moiety barcode, and an analyte capture sequence; and the substrate comprises a plurality of capture probes comprising a spatial barcode and a capture domain that hybridizes to the analyte capture sequence; and determining a sequence of the spatial barcode and the analyte binding moiety. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
(d)	Claims 1-23 of copending US Patent Application No. 17/238,441;
(e)	Claims 1-25 of copending US Patent Application No. 17/153,384; 
(f)	Claims 25-33 and 39-41 of copending US Patent Application No. 17/572,495, and
(g)	Claims 58-87 of copending US Patent Application No. 17/573,126 for the reasons of record.

Response to Arguments
	Applicant’s arguments filed May 11, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the provisional rejection regarding the ‘913 application should be withdrawn because the application shares only three common inventors; and the instant claims are directed to proteins; while the analyte of the ‘913 application is directed to nucleic acids; and the applications could not have been filed together (Applicant Remarks, pg. 11, first partial paragraph); (b) claim 1 of the ‘342 application recited “detecting the detectable probes”; and the instant claims recited identifying a spatial location of a protein using analyte capture agent which specifically bind the protein (Applicant Remarks, pg. 12, last full paragraph); (c) the ‘081 application requires determining a location of a target nucleic acid; while the instant claims recite identifying the location of a protein using analyte capture agents (Applicant Remarks, pg. 14, last full paragraph); (d) the rejection should be withdrawn because the present claims recite methods of identifying a spatial location of a protein using analyte capture agents, which specifically bind to the protein; and the ‘810 application does not disclose identifying the spatial location of an analyte in a biological sample as recited (Applicant Remarks, pg. 16, last full paragraph; and pg. 17, first partial paragraph); (e) claim 27 of the ‘038 application recites a removable coating and includes a step of generating a plurality of crosslinked voxels, while the instant claims recite identifying the location of a protein using analyte capture agents (Applicant Remarks, pg. 18, first full paragraph); (f) the rejection should be withdrawn because claims 1-212 have been canceled in favor of new claims 213-232 (Applicant Remarks, pg. 19, first full paragraph); (g) the rejection should be withdrawn because claim 1 of the ‘441 application recites identifying the location of an analyte within a region of interest by direct capture of an analyte having a regional barcode; while the present claims recite identifying the spatial location of a protein using analyte capture agents to bind a protein (Applicant Remarks, pg. 22, first full paragraph; and pg. 23, first partial paragraph); (h) the copending claims of the ‘384 application do not disclose methods for identifying the spatial location of an analyte (or even a protein) as recited in the instant claims (Applicant Remarks, pg. 24, last partial paragraph); (i) the ‘495 application does not disclose methods for identifying the spatial location of analyte including a protein (Applicant Remarks, pg. 26, first full paragraph); and (j) the ‘126 application does not disclose methods for identifying the spatial location of analyte including a protein comprising contacting, capture agents disposed on a substrate comprising an analyte binding moiety, barcode, capture sequence and substrate, or probes comprising a spatial barcode (Applicant Remarks, pg. 28, first partial paragraph).
Regarding (a), MPEP 804(II)(B)(2)(b) indicates that as to the One-Way Test, that if the application under examination is the later-filed application, or both applications are filed on the same day, only a one-way determination of distinctness is needed in resolving the issue of double patenting, i.e., whether the invention claimed in the application would have been anticipated by, or an obvious variation of, the invention claimed in the patent. See, e.g., In re Berg, 140 F.3d 1438, 46 USPQ2d 1226 (Fed. Cir. 1998) (the court applied a one-way test where both applications were filed the same day). If a claimed invention in the application would have been obvious over a claimed invention in the patent, there would be an unjustified timewise extension of the patent and a nonstatutory double patenting rejection is proper. The Examiner asserts that the claims of the ‘913 application read on the claims of the instant Application. Applicant’s assertion that the provisional rejection regarding the ‘913 application and the ‘081 application should be withdrawn because the application shares only three common inventors; and the instant claims are directed to proteins; while the analyte of the ‘913 application is directed to nucleic acids; and the applications could not have been filed together, is not found persuasive. As an initial matter, it is noted that although the ‘913 application and the instant application have different inventive entities, they share at least one common inventor, and they are commonly assigned. Moreover, as noted supra, the claims of the instant application are provisionally rejected on the ground of non-statutory double-patenting as being unpatentable over the claims of Application No. 16/876,913 in view of Frisen et al. (US20190203275) because it would have been obvious to one of ordinary skill in the art to detect proteins and/or nucleic acids in a tissue section as demonstrated by Frisen et al., which teach the in vitro analysis of proteins and nucleic acids. Thus, the claims remain provisionally rejected.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that claim 1 of the ‘342 application recited “detecting the detectable probes”; and recites that the analyte binding moiety binds to the protein, is not found persuasive. The Examiner asserts that the claims of the ‘342 application read on the instant claims. It is noted that claim 14 of the ‘342 application recites “wherein the analyte is a protein”. Moreover, it is noted that instant claim 85 recites “determining a sequence of the spatial barcode or a complement thereof and the analyte binding moiety barcode” (interpreted as detecting the detectable probes). Additionally, instant claim 85 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps. Thus, the claims remain provisionally rejected.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including and that the instant claims use the term “comprising”. Applicant’s assertion that the ‘081 application requires determining a location of a target nucleic acid; while the instant claims recite identifying the location of a protein using analyte capture agents, is not found persuasive. As an initial matter, the Examiner asserts that the claims of the ‘081 application read on the claims of the instant Application. It is noted that instant claim 1 of the ‘081 application recites “capture probes comprising a spatial barcode and a capture domain”; as well as, “determining (1) a sequence corresponding to the spatial barcode of the capture probe”; and “using the sequences of (i) and (ii) to determine the location of the target nucleic acid in the biological sample”. Regarding binding moieties that specifically bind to a protein, please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including as to obviousness in view of Frisen.
Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that the instant claims use the term “comprising”. As an initial matter, the Examiner asserts that the claims of the ‘810 application read on the claims of the instant Application. Applicant’s assertion that the rejection should be withdrawn because the present claims recite methods of identifying a spatial location of a protein using analyte capture agents, which specifically bind to the protein; and does not disclose identifying the spatial location of an analyte in a biological sample as recited, is not found persuasive. Please see the discussion supra regarding that it would have been prima facie obvious to one of ordinary skill in the art to use the array of the ‘810 application to detect protein analytes including by using capture probes comprising capture domains and spatial barcodes. Moreover, it is noted that instant claim 1 of the ‘810 application recites “detecting the location of the detectable moiety...a location of the spatially-programmed capture probe and/or analyte”; while instant claim 19 of the ‘810 application recites that the migration domain of the capture probe comprises a protein domain. Thus, the claims remain provisionally rejected.
Regarding (e), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that the instant claims use the term “comprising”. As an initial matter, the Examiner asserts that the claims of the ‘038 application read on the claims of the instant Application. Applicant’s assertion that claim 27 of the ‘038 application recites a removable coating and includes a step of generating a plurality of crosslinked voxels, while the instant claims recite identifying the location of a protein using analyte capture agents; and does not disclosed methods of identifying the spatial location of an analyte, is not found persuasive. As an initial matter, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Thus, the preamble is not given patentable weight. Regarding binding moieties that specifically bind to a protein, it is noted that instant claim 44 recites that the biological analyte can be a protein. Thus, the claims remain provisionally rejected.
Regarding (f), claims 213-232 of the ‘339 application are rejected because although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 17/459,931, and the copending claims of the US Patent Application 17/312,339 encompass a method for identifying the spatial location of an analyte in a biological sample as recited in the instant claims.
Regarding (g), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that the instant claims use the term “comprising”; and that a preamble is generally not accorded patentable weight. As an initial matter, the Examiner asserts that the claims of the ‘441 application read on the claims of the instant Application. Applicant’s assertion that the rejection should be withdrawn because claim 1 of the ‘441 application recites identifying the location of an analyte within a region of interest by direct capture of an analyte having a regional barcode, such that it does not disclose methods of identifying the spatial location of an analyte; while the present claims recite identifying the spatial location of a protein using analyte capture agents to bind a protein, is not found persuasive. Instant claim 1 recites a spatial barcode, such that a regional barcode constitutes a “spatial barcode” as broadly recited in instant claim 1. Moreover, claim 1 of the ‘441 application recites capturing an analyte on a spatial array; and determining all or part of the sequence of the spatial barcode to identify the analyte within a region of interest in the biological sample (interpreted as a method of identifying a spatial location), wherein the as-filed Specification of the ‘441 application identifies analytes to include proteins and/or nucleic acids (See; pg. 10, second full paragraph; pg. 11, last partial paragraph; and pg. 15, first full paragraph). Thus, the claims remain provisionally rejected.
Regarding (h), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that the instant claims use the term “comprising”; and that a preamble is generally not accorded patentable weight. As an initial matter, the Examiner asserts that the claims of the ‘384 application read on the claims of the instant Application. Applicant’s assertion that the copending claims of the ‘384 application do not disclose methods for identifying the spatial location of an analyte (or even a protein) as recited in the instant claims, is not found persuasive. Claim 1 of the ‘384 application recites contacting cells with an array of capture probes comprising a spatial barcode and a capture domain; and determining all or part of the sequence of the spatial barcode to determine the presence or abundance of the moiety in the cell (interpreted as identifying the spatial location as being present on the array). Additionally, instant claim 11 recites that the biological target is a protein or nucleic acid. Thus, the claims remain provisionally rejected.
Regarding (i), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including with regard to the preamble, and that the instant claims use the term “comprising”. Applicant’s assertion that the ‘495 application does not disclose methods for identifying the spatial location of analyte including a protein, is not found persuasive. As an initial matter, the Examiner asserts that the claims of the ‘495 application read on the claims of the instant Application. It is noted that instant claim 31 of the ‘495 application recites “a method for spatial analysis of a biological analyte in a biological sample”, wherein the ‘495 as-filed Specification indicates that biological analyte profiling includes analytes such as nucleic acids and proteins (paragraphs [0035]). Thus, the claims remain provisionally rejected.
Regarding (i), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including with regard to the preamble, and that the instant claims use the term “comprising”. Applicant’s assertion that the ‘126 application does not disclose methods for identifying the spatial location of analyte including a protein comprising contacting, capture agents disposed on a substrate comprising an analyte binding moiety, barcode, capture sequence and substrate, or probes comprising a spatial barcode, is not found persuasive. As an initial matter, the Examiner asserts that the claims of the ‘126 application read on the claims of the instant Application. Claim 1 of the ‘126 application recites contacting a biological sample with a substrate comprising capture probes comprising a spatial barcode and a capture domain; as well as, determining all or part of the sequence of the product and the spatial barcode to identify a location of the analyte in a biological sample. Moreover, the ‘126 as-filed Specification indicates that the analyte can be a protein (See; pg. 14, lines 7-8; and pg. 18, lines 4-5). Thus, the claims of the ‘126 application teach a method for identifying the spatial location of analyte as asserted by Applicant, such that the claims remain provisionally rejected.


New Objections/Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 85, 92-94, 100, 102-104, 106, 107, 112 and 114 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Frisen et al. (US Patent Application Publication No. 20190203275, published July 4, 2019; effective filing date April 4, 2016). This is a new rejection necessitated by amendment of the claims in the response filed 05-11-2022.
	Regarding claim 85, 92-94, 100, 102-104, 106, 107, 112 and 114, Frisen et al. teach spatially tagging nucleic acids of a biological specimen, the method comprising: (a) attaching different nucleic acid probes to a solid support to produce randomly located probes on the solid support, wherein the different nucleic acid probes each includes a barcode sequence, and wherein each of the randomly located probes includes different barcode sequences from other randomly located probes on the solid support; (b) performing a nucleic acid detection reaction on the solid support to determine the barcode sequences of the randomly located probes on the solid support; (c) contacting a biological specimen with the solid support that has the randomly located probes; (d) hybridizing the randomly located probes to target nucleic acids from portions of the biological specimen that are proximal to the randomly located probes; and (e) extending the randomly located probes to produce extended probes that include the barcode sequences and sequences from the target nucleic acids, thereby spatially tagging the nucleic acids of the biological specimen (interpreted as contacting analyte capture agents with a biological sample disposed on a substrate; the analyte capture agent (probe) comprising an analyte binding moiety, barcode, and an analyte capture sequence; determining a sequence of the barcode to identify the spatial location of the analyte in the sample; unique barcode binding moiety; extending; and a plurality of capture probes attached to the substrate, claims 85, 94, 102 and 114) (paragraph [0007]). Frisen et al. teach that a variety of tools are available for multiplex nucleic acid analysis including nucleic acid analysis such as nucleic acid microarrays, and next-generation sequencing platforms, wherein DNA collections that represent all or nearly all of the genetic material of an organism (i.e., the genome), RNA (or cDNA) collections that represent all or nearly all of the complement of expressed genes (i.e., the transcriptome) for an organism  (interpreted as sequencing; and generating a complement, claims 102 and 104) (paragraph [0018], lines 1-8). Frisen et al. teach that amplicons that are the same as, or complementary to, at least a portion of the nucleotide sequence of the nucleic acid, such that amplicons can be formed by amplification such as by PCR, wherein a first amplicon of a target nucleic acid is typically a complimentary copy (interpreting PCR as extending; and generating a complement, claim 103) (paragraph [0024]). Frisen et al. teach that the biological specimen is a tissue section that can be contacted with a solid support such as, for example, by laying the tissue on the surface of the solid support, wherein the tissue sample can be fresh, frozen, fixed or unfixed tissues (interpreted as a biological sample; and tissue sample including a fresh or frozen tissue sample, claims 85, 106 and 107) (paragraphs [0084]-[0085]). Frisen et al. teach that the term “fluidic mixture” is intended to mean two or more different items that are simultaneously present in a solution including two or more items can be different types of items such as a nucleic acid and a protein which are different types of molecules, or they can be species of the same type of items such as two nucleic acid molecules having different sequences (interpreted as an analyte capture agent that binds specifically to the protein, claims 85 and 92) (paragraph [0035]). Frisen et al. teach that the terms “probe” or “target” can be used in reference to a nucleic acid or sequence of a nucleic acid; however, the terms “probe” or “target” can be applied to other analytes such as proteins, small molecules, cells, or the like that capture recognition sequences, recognition sites (interpreted as an analyte capture agent that binds specifically to the protein, claims 85 and 92) (paragraph [0038], lines 24-32). Frisen et al. teach extending solid support-attached probes to which target nucleic acids are hybridized, wherein the probes include barcode sequences; and that other sequence elements that are present in the nucleic acid probes can be included in the extended probes including primer binding sites, cleavage sites, other tag sequences (e.g., sample identification tags), capture sequences, recognition sites for nucleic acid binding proteins or nucleic acid enzymes, or the like (interpreted as an analyte capture agent that binds specifically to the protein, claim 85) (paragraph [0098]). Frisen et al. teach that probes used in the method need not be nucleic acids, but other molecules such as proteins, carbohydrates, small molecules, particles or the like can be used (interpreted as an analyte capture agent that binds specifically to the protein, claims 85 and 92) (paragraph [0102]). Frisen et al. teach that the solid support can include antibodies or other receptors that are selective for epitopes or ligands present on one or a subset of different cells, subcellular components, viruses or viroids present in a fluidic mixture (interpreted as comprising an antibody or an antigen-binding domain, claim 93) (paragraph [0082]). Frisen et al. teach that a tissue can be permeabilized and the cells of the tissue lysed when the tissue is in contact with the solid support; and that the biological specimen that is contacted with the solid support is a tissue, wherein step (c) further comprises attaching the tissue to the solid support and/or permeabilizing the tissue to release the target nucleic acids from the tissue, wherein a variety of treatments can be used such as those set forth in regard to lysing cells (interpreted as permeabilization of the sample, claim 100) (paragraphs [0084], lines 14-16; and pg. 19, col 1, claim 122).
	Frisen et al. do not specifically exemplify a permeabilization agent comprising pepsin or proteinase K (claim 101).
Frisen et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 85, 92-94, 100-104, 106, 107 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over Frisen et al. (US Patent Application Publication No. 20190203275, published July 4, 2019; effective filing date April 4, 2016) in view of Frisen et al. (hereinafter “Frisen ‘106”) (US Patent Application Publication No. 2019017106, published January 17, 2019; effective filing date April 13, 2011; of record).This is a new rejection necessitated by amendment of the claims in the response filed 05-11-2022.
Regarding claim 85, 92-94, 100, 102-104, 106, 107, 112 and 114, Frisen et al. teach spatially tagging nucleic acids of a biological specimen, the method comprising: (a) attaching different nucleic acid probes to a solid support to produce randomly located probes on the solid support, wherein the different nucleic acid probes each includes a barcode sequence, and wherein each of the randomly located probes includes different barcode sequences from other randomly located probes on the solid support; (b) performing a nucleic acid detection reaction on the solid support to determine the barcode sequences of the randomly located probes on the solid support; (c) contacting a biological specimen with the solid support that has the randomly located probes; (d) hybridizing the randomly located probes to target nucleic acids from portions of the biological specimen that are proximal to the randomly located probes; and (e) extending the randomly located probes to produce extended probes that include the barcode sequences and sequences from the target nucleic acids, thereby spatially tagging the nucleic acids of the biological specimen (interpreted as contacting analyte capture agents with a biological sample disposed on a substrate; the analyte capture agent (probe) comprising an analyte binding moiety, barcode, and an analyte capture sequence; determining a sequence of the barcode to identify the spatial location of the analyte in the sample; unique barcode binding moiety; extending; and a plurality of capture probes attached to the substrate, claims 85, 94, 102 and 114) (paragraph [0007]). Frisen et al. teach that a variety of tools are available for multiplex nucleic acid analysis including nucleic acid analysis such as nucleic acid microarrays, and next-generation sequencing platforms, wherein DNA collections that represent all or nearly all of the genetic material of an organism (i.e., the genome), RNA (or cDNA) collections that represent all or nearly all of the complement of expressed genes (i.e., the transcriptome) for an organism  (interpreted as sequencing; and generating a complement, claims 102 and 104) (paragraph [0018], lines 1-8). Frisen et al. teach that amplicons that are the same as, or complementary to, at least a portion of the nucleotide sequence of the nucleic acid, such that amplicons can be formed by amplification such as by PCR, wherein a first amplicon of a target nucleic acid is typically a complimentary copy (interpreting PCR as extending; and generating a complement, claim 103) (paragraph [0024]). Frisen et al. teach that the biological specimen is a tissue section that can be contacted with a solid support such as, for example, by laying the tissue on the surface of the solid support, wherein the tissue sample can be fresh, frozen, fixed or unfixed tissues (interpreted as a biological sample; and tissue sample including a fresh or frozen tissue sample, claims 85, 106 and 107) (paragraphs [0084]-[0085]). Frisen et al. teach that the term “fluidic mixture” is intended to mean two or more different items that are simultaneously present in a solution including two or more items can be different types of items such as a nucleic acid and a protein which are different types of molecules, or they can be species of the same type of items such as two nucleic acid molecules having different sequences (interpreted as an analyte capture agent that binds specifically to the protein, claims 85 and 92) (paragraph [0035]). Frisen et al. teach that the terms “probe” or “target” can be used in reference to a nucleic acid or sequence of a nucleic acid; however, the terms “probe” or “target” can be applied to other analytes such as proteins, small molecules, cells, or the like that capture recognition sequences, recognition sites (interpreted as an analyte capture agent that binds specifically to the protein, claims 85 and 92) (paragraph [0038], lines 24-32). Frisen et al. teach extending solid support-attached probes to which target nucleic acids are hybridized, wherein the probes include barcode sequences; and that other sequence elements that are present in the nucleic acid probes can be included in the extended probes including primer binding sites, cleavage sites, other tag sequences (e.g., sample identification tags), capture sequences, recognition sites for nucleic acid binding proteins or nucleic acid enzymes, or the like (interpreted as an analyte capture agent that binds specifically to the protein, claim 85) (paragraph [0098]). Frisen et al. teach that probes used in the method need not be nucleic acids, but other molecules such as proteins, carbohydrates, small molecules, particles or the like can be used (interpreted as an analyte capture agent that binds specifically to the protein, claims 85 and 92) (paragraph [0102]). Frisen et al. teach that the solid support can include antibodies or other receptors that are selective for epitopes or ligands present on one or a subset of different cells, subcellular components, viruses or viroids present in a fluidic mixture (interpreted as comprising an antibody or an antigen-binding domain, claim 93) (paragraph [0082]). Frisen et al. teach that a tissue can be permeabilized and the cells of the tissue lysed when the tissue is in contact with the solid support; and that the biological specimen that is contacted with the solid support is a tissue, wherein step (c) further comprises attaching the tissue to the solid support and/or permeabilizing the tissue to release the target nucleic acids from the tissue, wherein a variety of treatments can be used such as those set forth in regard to lysing cells (interpreted as permeabilization of the sample, claim 100) (paragraphs [0084], lines 14-16; and pg. 19, col 1, claim 122).
	Frisen et al. do not specifically exemplify a permeabilization agent comprising pepsin or proteinase K (claim 101).
Regarding claim 101, Frisen ‘106 teach that the array is washed with a solution comprising a proteinase enzyme (and suitable buffer) such as proteinase K (interpreted as a permeabilization agent; and proteinase K, claim 100) (paragraph [0156], lines 14-16). Frisen et al. teach that the slides with attached formalin fixed paraffinized mouse brain tissue sections were attached to ChipClip slide holders and proteinase K digest buffer was added (interpreted as a permeabilization agent; and proteinase K, claims 100 and 101) (paragraph [0412]).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of permeabilizing a biological sample including cells and/or tissues as exemplified by Frisen ‘106, it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of spatially tagging nucleic acids and/or proteins of a biological specimen using nucleic acid probes comprising capture sequences, barcode sequences, and recognition sites for nucleic acid binding proteins including the use of permeabilization and lysing reagents as disclosed by Frisen et al. to include permeabilization agents such as proteinase K as taught by Frisen ‘106 with a reasonable expectation of success in permeabilizing the cells of the tissue sample while the tissue sample is in contact with the solid support; and/or in releasing target nucleic acids from the tissue that can be capture by the nucleic acid probes on the substrate surface, such that spatial tagging provides information on the location of biological molecules and/or cells in a tissue sample.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 85, 92-94, 100-104, 106, 107 and 114 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639